EXHIBIT 10.24

 

EXECUTIVE SEVERANCE AGREEMENT

 

October 15, 2004

 

Dear James N. Contardi,

 

Based on your position with Entrust, Inc. (“Entrust” or the “Company”), you, are
eligible for certain executive severance benefits approved by the Company’s
Board of Directors at its April 30, 2004 meeting and described in this Executive
Severance Agreement (“Agreement”).

 

The proposed severance arrangement would provide you with severance benefits in
the event that you experience an Involuntary Termination (as defined below) of
employment with Entrust.

 

Subject to the terms described below, if you experience an Involuntary
Termination of your employment with the Company, you will be entitled to
continuation of your then-current base salary for twelve (12) months (the
“Severance Period”). During the Severance Period, you will also remain eligible
to participate in any Entrust-provided benefit plans and programs in which you
participated prior to separation under the terms of the controlling plans,
programs or policies. However, you will not be eligible for any bonuses or sales
incentives during the Severance Period, unless the sales incentives were accrued
and payable prior to the date of an Involuntary Termination, nor will you be
eligible for salary increases, new stock option grants, or continued accrual of
vacation or sick leave during the Severance Period. Any currently held stock
options will continue to vest during the Severance Period. Salary and bonus
payments during the Severance Period will be made less appropriate deductions
and withholdings and will be paid in according with the Company’s normal payroll
practices. Benefit continuation will be subject to the terms and employee
contributions rates generally applicable under the controlling plan, program, or
policy.

 

For purposes of your right to severance benefits, an Involuntary Termination
shall mean termination of your employment by Entrust without “Cause” or by means
of a “Constructive Dismissal” at any time during the first twelve (12) months of
your employment. For purposes of this Agreement, “Cause” shall mean: (i) willful
misconduct or gross negligence in carrying out your assigned duties; (ii)
knowing violation of any reasonable rule, direction, or policy of the Company,
its President, or its Board; (iii) any act of misappropriation, embezzlement,
intentional fraud, or similar conduct involving the Company; (iv) conviction or
a plea of nolo contendere or the equivalent to a felony; (v) failure to comply
with all material applicable laws and regulations in performing your duties and
responsibilities for the Company; and (vi) abuse of alcohol or of any controlled
substance. For purposes of this Agreement, “Constructive Dismissal” shall mean:
(i) a material reduction in your base salary, other than in proportion to a
general reduction of every officer’s base salary; or (ii) your relocation to a
facility or location more than fifty (50) miles from your then-current location
without your express written consent.

 

Except as expressly provided for herein, this Agreement does not change the
terms, conditions, or status of your employment as they existed prior to the
execution of this Agreement. The terms, conditions, and status of your
employment cannot be changed by any statement, promise, policy, or course of
conduct other than a written agreement signed by the Chief Executive Officer of
Entrust.

 

Eligibility for benefits under this Agreement is contingent upon: (i) timely
signing and returning this Agreement; and (ii) in the event of an Involuntary
Termination, timely signing and returning a standard severance agreement and
release provided at that time by the Company. Moreover, you agree that if at any
time during the severance period Entrust reasonably determines that you have
violated the terms of the Executive Confidentiality, Non-Solicitation,
Non-Competition, Intellectual Property Rights and Code of Conduct Agreement that
you executed on or about the time that you started working for Entrust, Entrust
may halt any further payments of salary or bonus thereafter.

 

Nothing in this Agreement alters your rights, as an officer of Entrust, to
accelerated vesting of all outstanding options granted during the period of your
appointment as an officer in the event of an “Acquisition Event” as further
explained in the controlling stock option agreement or agreements.

 

If accepted by you, the terms of this Agreement will supercede the terms of any
and all prior agreements you may have with Entrust with respect to retention or
severance rights. Accordingly, in the event of any conflict, the terms of this
Agreement shall govern. Any questions you may have regarding this Agreement or
the Program should be directed to the Chief Executive Officer or the Vice
President of Human Resources of Entrust.

 

Entrust, Inc.

/s/ James D. Kendry

--------------------------------------------------------------------------------

James D. Kendry

Vice President, Chief Governance Officer

 

I have read the foregoing Executive Severance Agreement, I understand its terms,
and I accept and agree to those terms this 15 day of October, 2004.

 

/s/ James N. Contardi

--------------------------------------------------------------------------------

James N. Contardi

 

 